DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loeffler (US 3,565,256).
	With respect to claims 1 and 15, Loeffler teaches a system and method for treating a feed liquid e.g. for ultrafiltration, in which a reservoir of feed materials is pressurized through the action of a free piston mounted in a fluid-tight manner above the reservoir, in which the piston may be driven by gas pressure from an external source e.g. through a suitable valve [Abs, Col. 2 line 65-Col. 3 line 6].  Feed is directed into the chamber e.g. via a removal base member.
	Given the broadest reasonable interpretation, the system and its intended method of use taught by Loeffler therefore anticipate the claimed device and method.
With respect to claims 3 and 16, such a limitation would be satisfied by the taught piston, because the change in volume of a liquid chamber is effected by movement of the piston, which requires a corresponding change in volume of the gas pressurization chamber.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierson et al (US PGPub 2017/0259212 A1).
	Pierson teaches a system for filtering fluid through alternating pressure [Abs] which includes a volume into which feed liquid is provided, and whose volume can be decreased by movement of a component (202) [Fig. 2, 0047] e.g. a piston (302) [0052, Figs. 3A-3C], thereby correspondingly changing a volume of an adjacent chamber i.e. as the piston moves.  This necessarily results in a constant overall volume, as the change in volume is driven by movement of the component i.e. the piston body.  The pressure as applied is capable of driving fluid e.g. liquid through a filter membrane in the liquid side of the device [0005].  As best understood, the system of Pierson therefore anticipates the claimed invention.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al in view of Loeffler.
	Pierson teaches a system as above e.g. with piston or similar mechanism to drive filtration of a feed through a membrane.  Pierson is silent to the piston being driven by a gas pressure specifically.
	However, as above, Loeffler teaches a similar device for membrane filtration and teaches applying gas pressure from a controllable source in a manner in which the pressure is consistent and reliable [Col. 2 lines 26-67].
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al in view of Loeffler, further in view of Patapoff et al (US 5,685,980).
	Pierson and Loeffler teach as above but are silent to salt concentration in separations i.e. such that the permeate is lower salinity than the feed.
	However, Patapoff teaches a water purification system with a filter designed to remove contaminants from a water source [Abs] further driven by a pressure source such as a piston [Fig. 1, Col. 5 lines 7-35] which may be driven by manual or other pressure sources [Col. 5 lines 45-60].  Further, the system contains a reverse osmosis membrane to remove salt and dissolved solids from the water [Col. 5 line 61-Col. 6 line 5].
	It would have been obvious to one of ordinary skill in the art to modify Pierson’s taught system to include a membrane such as an RO membrane, and to treat water containing dissolved solids such as salt, to gain the benefit of purifying water containing salt and other dissolved solids as suggested by Patapoff.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al in view of Loeffler, further in view of Slocum (US PGPub 2020/0199728 A1).
	Pierson and Loeffler teach as above, but are silent to the use of heating gas in a volume to drive the piston, where the gas heating is driven by an exothermic reaction including e.g. an aluminum-water reaction to generate hydrogen in the presence of gallium.
	However, Slocum teaches that aluminum can be used as a fuel source to react with water to form hydrogen, and teaches employing a gallium-based eutectic to penetrate the oxide coating to facilitate reaction [Abs] and specifically teaches employing this for the purposes of inflating objects 
	Because the gas generation would be the driving force for the filtration as discussed above, the filtration time would necessarily be driven by the heat release time i.e. the reaction time, absent clarification of the required operational steps.
	Regarding the hydrogen concentration, because the system is designed to be a safe source of hydrogen [0079], controlling the concentration to exceed the upper explosive limit would at minimum have been obvious to one of ordinary skill in the art.
Claims 4, 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al in view of Loeffler, further in view of Cunningham et al (US 4,388,965).
	Pierson and Loeffler teach as above, but are silent to the use of heating gas in a volume to drive the piston, where the gas heating includes forming the gas via a phase change of a liquid such as aqueous ammonia.
	However, Cunningham teaches a thermal switch which employs a phase-change material driving a piston, activated thermally [Abs] and teaches that it may employ as a working phase-change material ammonia, water, and the like [Col. 5 lines 28-39], and the system is described within the context of e.g. solar heating [Col. 8 lines 32-36].
	It would have been obvious to one of ordinary skill in the art to provide fluids such as aqueous ammonia i.e. ammonia and water to drive the piston of the combined system of Pierson and Loeffler because, as in Cunningham, ammonia and water represent useful phase change liquids for driving pistons based on thermal energy, including e.g. solar heating.

Allowable Subject Matter
Claims 13, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is represented by Pierson and Loeffler as discussed above.  The prior art alone or in combination does not teach or fairly suggest the requirements of the aforementioned claims, i.e. the flushing of the second volume (i.e. the piston-driving gas volume) with an inert gas, or the formation of a partial vacuum in that volume, or to the provision of a second piston which is movable relative to the first (i.e. a two-part actuator, where the two parts are movable relative to each other).  One of ordinary skill in the art would not have been motivated to adopt the claimed features, such that claims 13, 14, and 18-20 are free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777